Citation Nr: 0109011	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1971 to 
September 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claim for service connection for a psychiatric 
disorder was denied by the RO in an October 1974 rating 
decision.  The veteran was notified of the decision and his 
appellate rights, but did not file an appeal.  Under the law, 
the decision became final.  

The present appeal arises from a September 1999 rating 
decision, in which the RO determined that, new and material 
evidence to reopen the veteran's claim for a psychiatric 
disorder had not been presented.  The veteran filed an NOD in 
October 1999, and the RO issued an SOC the following month.  
The veteran filed a substantive appeal in November 1999.  The 
veteran was scheduled for a hearing before the Board in 
Washington, D.C., in February 2001, but he failed to report.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In a February 1992 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a 
psychiatric disorder, which claim had been finally denied 
in October 1974.  The veteran did not file a timely 
appeal, and, under the law, the decision became final.  

3. The evidence introduced into the record since the February 
1992 rating decision, in which new and material evidence 
was determined not to have been presented to reopen the 
veteran's claim for service connection for a psychiatric 
disorder, is cumulative and duplicative of evidence 
previously considered or does not bear directly and 
substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a psychiatric disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was treated in January and April 1972 for situational 
anxiety.  The onset of the anxiety was reportedly associated 
with concerns the veteran had for his immediate family.  
Thereafter, the veteran was diagnosed with an emotionally 
unstable personality with strong depressive features, and he 
was discharged from service before completion of his service 
obligation.  

In September 1974, following his release from service, the 
veteran filed a claim for service connection for 
schizophrenia.  In an October 1974 rating decision, the RO 
denied the veteran's claim.  The decision noted that the 
veteran had been found to have had an emotionally unstable 
personality in service, and that this was a constitutional or 
developmental abnormality and not a disability under the law.  
The veteran did not file an appeal, and, under the law, that 
decision became final.  

Subsequently, the RO received medical records from the VA 
Hospital (VAH) in Murfreesboro, the VA Medical Center (VAMC) 
in Augusta, and the VA Outpatient Clinic (VAOPC) in 
Greenville, dated from January 1977 to December 1991.  These 
records noted treatment and diagnoses for depressive 
neurosis, alcoholism, schizophrenia, chronic anxiety neurosis 
with depression, major depression with psychotic features, 
and bipolar affective disorder.  In addition, a report from 
Ted Hartman, M.D., of the Anderson Family Practice Center, 
dated in June 1982, noted that Dr. Hartman had been treating 
the veteran since 1978.  Dr. Hartman also reported that the 
veteran manifested intense anxiety and strong feelings of 
insecurity; however, he had not seen the veteran display 
bizarre behavior or obviously inappropriate behavior.  
Furthermore, an examination report from Edwin Blanton, M.D., 
dated in December 1978, noted that the veteran suffered from 
passive-aggressive personality disorder and chronic anxiety 
neurosis with depression.  Dr. Blanton indicated that the 
veteran appeared to be most limited by his personality 
disorder and lack of judgment in the way he handled his life.  
A subsequent statement from Dr. Blanton to the South Carolina 
Vocational Rehabilitation Department, dated in September 
1985, noted that the veteran suffered from a borderline 
personality, and had difficulty dealing with stress.  

Thereafter, in a February 1992 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder.  The veteran was so 
informed, and was apprised of his right to appeal of he so 
desired.  No appeal was filed, and, as a result, the denial 
of the attempt to reopen the claim became final.

In November 1992, the RO received medical records from 
Anderson-Oconee-Pickens Mental Health Center, dated from 
April 1977 to October 1992.  These records reflected 
diagnoses of borderline personality disorder and alcohol 
abuse.  In addition, a listing of the veteran's prescribed 
medications was also included.  

In December 1992, the RO received medical records from Don 
Chung, M.D., dated from February 1991 to November 1992.  
These records noted the veteran's complaints and treatment 
for anxiety and nervousness.  In February 1993, the RO 
received medical records from Patrick B. Harris Hospital, 
dated from September to December 1992.  These records noted 
diagnoses and treatment for polysubstance abuse and 
borderline personality disorder.  

In July 1995, in the context of a claim for non-service-
connected disability pension, the veteran underwent a VA 
mental disorders examination.  Following a clinical 
evaluation, the examiner's impression was Axis I: bipolar 
disorder, alcohol abuse, and nicotine addiction, with no 
evidence of thought disorder or schizophrenia; Axis II: Mixed 
personality disorder, unspecified type manifested by 
explosive, paranoid, schizoid and sociopathic tendencies.  

In September 1995, the RO received additional medical records 
from Dr. Chung, dated from April to August 1995.  These 
records noted the veteran's continued treatment for apparent 
anxiety and nervousness.  That same month, the RO received 
medical records from Anderson Area Medical Center, dated from 
April to July 1995.  These records reflected the veteran's 
treatment for major depression with suicidal ideation.  In 
particular, an April 1995 treatment record noted the 
veteran's report that he had not been hospitalized while in 
the U.S. Air Force for any psychiatric illnesses, although he 
said he had sought counseling and had been told that he 
suffered from a personality disorder.  

In February 1996, the RO received VAMC Columbia medical 
records, dated from November 1995 to February 1996.  These 
records noted the veteran's treatment for a left wrist 
laceration.  

The veteran has been awarded a permanent and total disability 
rating, for purposes of non-service-connected pension.  
Pursuant to a decision of the Board in February 1998, the 
effective date of the pension benefits was established in 
December 1991.

In June 1999, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim for depression and bipolar manic 
depressive disorder.  He also noted that the psychiatric 
disorders had begun early in his life.  In August 1999, the 
RO received a VAMC Columbia medical record, dated in March 
1999.  The record, an operation report, noted the veteran's 
treatment for an infected left wrist.  

In a September 1999 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disorder.  In October 1999, the veteran filed an NOD, in 
which he submitted previously considered service medical 
records.  In a subsequently filed VA Form 9 (Appeal to Board 
of Veterans' Appeals), undated, the veteran reiterated 
previously made contentions with respect that his psychiatric 
disability had first begun in service.  

II.  Analysis

The RO denied the veteran service connection for a 
psychiatric disorder in an October 1974 rating decision.  A 
decision of a duly-constituted rating agency or other agency 
of original jurisdiction is final and binding upon all field 
offices of VA as to written conclusions based upon evidence 
on file at the time the appellant was notified of the 
decision.  38 C.F.R. § 3.104(a).  A claimant has one year 
from notification of a decision of the agency of original 
jurisdiction to file an NOD as to the decision, and the 
decision becomes final if an NOD is not filed within that 
time frame.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§§ 3.160(d), 20.302(a).  In this instance, the veteran did 
not appeal the 1974 decision.  Therefore, the RO's decision 
became final at that time.

Subsequently, in a February 1992 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder.  The veteran was 
advised of his procedural rights at that time, and, again, he 
did not file an appeal.  Thus, the RO's decision not to 
reopen the claim became final upon expiration of the appeal 
period.  

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure therein required was - first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  See generally Holliday v. Principi, ___ 
Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  Of significance 
in the present matter, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for a psychiatric 
disorder.  We now know that, under the VCAA, cited above, 
well-groundedness following the reopening of a claim is a 
moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for a psychiatric disorder, is that which has been submitted 
since the RO entered its decision on this matter in February 
1992.  

Evidence submitted since the final RO decision entered in 
1992 includes:

1. Treatment records from Anderson-Oconee-Pickens 
Mental Health Center, dated from April 1977 to 
October 1992.  
2. Treatment records from Dr. Chung, dated from 
February 1991 to August 1995.  
3. Treatment records from Patrick B. Harris Hospital, 
dated from September to December 1992.  
4. Report of VA examination, dated in July 1995.  
5. Treatment records from Anderson Area Medical 
Center, dated from April to July 1995.  
6. Treatment records from the VAMC Columbia, dated 
from November 1995 to February 1996, and March 
1999.  
7. Copies of service medical records.

Following review of the evidence and applicable regulations, 
the Board finds the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for a psychiatric disorder.  In reaching this conclusion, we 
note that, while most of the evidence submitted since the 
previous final decision in February 1992 is new, in that it 
had not been previously considered, it is not material to the 
veteran's claim.  

In this respect, the veteran's service medical records 
reflect a diagnosis of emotionally unstable personality with 
strong depressive features.  This medical evidence was 
considered by the RO in denying the veteran's claim for 
service connection for a psychiatric disorder in 1974.  No 
appeal was filed, and the decision became final.  In a claim 
requiring new and material evidence, as noted above, the 
reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  Hodge, supra.  In 
this instance, while particular evidence submitted by the 
veteran since February 1992 does reflect diagnoses indicating 
substance abuse, personality disorder, and major depression, 
it is cumulative of evidence previously considered by the RO 
in its prior final rating decision.  

With respect to the additional service medical records 
submitted by the veteran in October and November 1999, the 
veteran's representative has contended, in particular, that a 
progress summary, dated in August 1972, reflects findings 
that the veteran suffered from a chronic psychiatric disorder 
in service.  In reviewing the summary, we note that the 
examiner at that time reported that the veteran was a fairly 
depressed individual who was reacting intensely to the 
separation from his mother.  In addition, the examiner noted 
that the veteran, due to his underlying character structure, 
was reacting severely and intensely to the separation from 
his family.  

While the examiner noted that the reaction appeared to be 
chronic and fixed, and unlikely to change with any 
rehabilitative efforts, his final impression was that the 
veteran had a character disorder, the behavioral 
manifestations of which rendered him incapable of functioning 
effectively in the Air Force.  Thus, the Board finds that 
while the progress summary is new, it is not material, given 
that its underlying conclusion, that the veteran suffered 
from a character disorder in service, is cumulative of 
evidence already considered by the RO.  

Thus, the Board finds that none of the medical evidence 
submitted since the final RO decision in February 1992 links, 
through competent medical evidence, any current psychiatric 
disorder to active military service.  Thus, while the 
evidence with respect to the veteran's claim is new, it is 
cumulative or duplicative of prior evidence considered, and 
so it does not change the previous analysis in any way.  
Therefore, it does not bear directly or substantially on the 
specific matter, and is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  See Anglin, supra, in which the Court held that, 
according to the plain language of 38 U.S.C. § 5108, evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material, even if that evidence had not 
been previously presented to the Board.  

In addition, the veteran's lay assertions noted in his 
written statements, although they are, no doubt, sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  In summary, the 
Board finds that the evidentiary items are not new and 
material, based upon the fact that they do not bear directly 
and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  

The Board further notes that, in its November 1999 SOC, the 
RO noted, as we do here, that the veteran had submitted no 
new and material evidence showing a psychiatric disorder as 
having been incurred during service.  The SOC noted, that 
"New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  While quoting the 
appropriate regulatory language in its analysis, the RO did 
not cite to the regulation designator for that language, 38 
C.F.R. § 3.156.  The Board notes that, under 38 C.F.R. 
§ 19.28(b), an SOC must contain, "[a] summary of the 
applicable laws and regulations, with appropriate citations. 
. . ."

We are cognizant that we may consider arguments, subissues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether the Board must remand an 
appeal to the AOJ (agency of original jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case.  See VAOPGCPREC 
16-92 (July 24, 1992).  In Bernard v. Brown, 4 Vet.App. 384, 
394 (1993), the Court cited to VAOPGCPREC 16-92 in holding, 
"As with all of its decisions, a BVA decision that a 
claimant will not be prejudiced by its deciding a question or 
questions not addressed by the AOJ must be supported by an 
adequate statement of reasons or bases."

With respect to the veteran's present appeal, the Board finds 
that proceeding forward without remanding to the RO for a 
issuance of an SOC with a proper cite to the regulation 
designator, 38 C.F.R. § 3.156, does not unduly prejudice the 
veteran.  In reaching this conclusion, we note, initially, 
that the evidence submitted by the veteran does not "bear 
directly or substantially on the specific matter under 
consideration."  Furthermore, the new evidence does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  

As reflected above, the veteran has been made aware of the 
legal language that governs new and material evidence.  
Identifying the regulation designator would not otherwise 
provide assistance to the veteran in presenting written or 
oral arguments with respect to his appeal.  Therefore, after 
careful review of the record, the Board can find no reason 
why a remand of the veteran's appeal, to allow the RO to 
issue a new SOC with the proper regulation designator for new 
and material evidence would be judicially expedient or 
otherwise result in a different finding than that reached 
previously by the RO.  Moreover, there is no special 
significance to the numerical citation of the regulation; the 
language is what governs the outcome of this case.  Thus, to 
remand the case would simply impose additional burdens upon 
the RO without any benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203, 207 (1999); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
the claim may not be reopened.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disorder, and the claim is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

